In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00430-CR


                         CECIL R. MCDONALD, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2000-434,614, Honorable Bradley S. Underwood, Presiding

                                 November 29, 2016

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Cecil R. McDonald, has filed a notice of appeal in this Court in which

he again attempts to appeal his conviction for murder in trial court cause number 2000-

434,614. A direct appeal from this conviction was disposed of on its merits by this Court

by our opinion of August 29, 2007, in which we affirmed his conviction. See McDonald

v. State, No. 07-06-00276-CR, 2007 Tex. App. LEXIS 7139 (Tex. App.—Amarillo Aug.
29, 2007, pet. ref’d) (mem. op., not designated for publication).1 Nonetheless, this is

McDonald’s eighth attempt to perfect another appeal from this conviction. This Court

has rejected his prior attempts, as has the Texas Court of Criminal Appeals and the

United States Supreme Court.2 We again dismiss his purported appeal.


        As we have repeatedly stated in our prior opinions, this Court lacks jurisdiction to

consider a second appeal from McDonald’s 2001 conviction.3 See McDonald v. State,

No. 07-13-00438-CR, 2014 Tex. App. LEXIS 586, at *4 (Tex. App.—Amarillo Jan. 17,

2014, no pet.) (mem. op., not designated for publication). Accordingly, we dismiss this

appeal for want of jurisdiction.




                                                        Mackey K. Hancock
                                                            Justice


Do not publish.




        1
          Because McDonald’s first notice of appeal, sub nom, from his 2001 conviction was filed
untimely, we dismissed his original appeal on that basis. See Trimble v. State, No. 07-02-00101-CR,
2002 Tex. App. LEXIS 1656 (Tex. App.—Amarillo March 4, 2002, no pet.) (per curiam). The Texas Court
of Criminal Appeals later granted McDonald an out-of-time appeal. See Ex parte McDonald, No. AP-
75,435, 2006 Tex. Crim. App. Unpub. LEXIS 723 (Tex. Crim. App. June 14, 2006) (per curiam) (not
designated for publication).
        2
          We disposed of McDonald’s latest attempted appeal in McDonald v. State, No. 07-16-00067-
CR, 2016 Tex. App. LEXIS 1497 (Tex. App.—Amarillo Feb. 11, 2016, pet. ref’d) (mem. op., not
designated for publication). And, the Texas Court of Criminal Appeals refused his petition for
discretionary review. See In re McDonald, PD-0243-16, 2016 Tex. Crim. App. LEXIS 484 (Tex. Crim.
App. April 27, 2016). The United States Supreme Court has also denied writ of certiorari in a prior
appeal. See McDonald v. Texas, 136 S. Ct. 72, 193 L. Ed. 2d 69, 2015 U.S. LEXIS 5227 (U.S. Oct. 5,
2015).
        3
             Until the legislature provides a process for an appellate court to deem a person a vexatious
litigant, this Court is without any power to prohibit McDonald from filing any future frivolous appeals.

                                                   2